DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-18 have been cancelled.  Claims 34 and 35 have been amended.
	Claims 19-35 are pending and under examination.

2.	The objection to claims 34 and 35 is withdrawn in response to the amendment filed on 7/19/2022.
The rejection of claims 34 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to make the claims dependent upon claim 26.
The rejection of claim 34 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to make the claims dependent upon claim 26.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 19-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jinek et al. (PGPUB 2016/0046961), in view of each Zender et al. (Cell, 2008, 135: 852-864), Krug et al. (Oncogene, 2002, 21: 3475-3495), Mao et al. (Molecular Plant, 20 August 2013, 6: 2008-2011), Reyon et al. (Nature Biotechnol., on line 8 April 2012, 30: 460-465) and Abedi et al. (Nucleic Acids Res., 1998, 26: 623-630).  
Jinek et al. teach a composition comprising a lentiviral vector expressing a sgRNA from the U6 promoter and a lentiviral vector comprising a promoter operably linked to a nucleic acid sequence encoding Cas9.  Jinek et al. teach that the sgRNA comprises 2 or more (for example, 4 or more) guide sequences complementary to target genomic DNAs, wherein the guide sequences direct Cas9 to the target genomic DNAs to mediate site-specific NHEJ-mediated mutagenesis (claims 19, 22, 23, 26, 31-33) (see [0009]; [0011]; [0033]; [0063]; [0130]-[0132]; [0135]-[0138]; [0165]; [0169]; [0177]; [0185]; [0188]; [0215]-[0219]; [0258]-[0259]; [0271]; [0284]; [0444]-[0447]; [0607]; [0620]-[0622]; Fig. 1B and 29).  
	Jinek et al. do not teach targeting genomic DNAs associated with tumor suppressor genes such as tumor suppressor genes involved in myeloid malignancies (claims 26-28, 34, and 35).  However, targeting tumor suppressor genes is suggested by the prior art.  For example, Zender et al. teach functionally identifying tumor suppressor genes relevant to human tumors by targeting the mouse orthologues of genes deleted in human cancer with pools of shRNAs.  Zender et al. teach targeting genomic deletions occurring in human tumors because such genomic deletions should be enriched for tumor suppressor genes.  Zender et al. teach transducing murine liver progenitor cells with a retroviral vector encoding shRNA pools, transplanting the transduced cells into mice, and monitoring tumorigenesis (Abstract; p. 853, column 1; p. 861; p. 863, paragraph bridging columns 1 and 2).  Since Jinek et al. teach that their composition could be used to knockout target genes to create gene knockouts and mutations as disease models (see [0258]-[0259]), one of skill in the art would have found obvious to modify the teachings of Jinek et al. by using guide sequences targeting genomic deletions occurring in human tumors and use the resulting composition as taught by Zender et al. to achieve the predictable result of functionally identifying tumor suppressor genes relevant to human cancers.  While Jinek et al. and Zender et al. do not teach identifying tumor suppressor genes relevant to myeloid malignancies, Krug et al. teach that tumor suppressor genes play a role in human myeloid malignancies (see Abstract; p. 3476, Table 1; p. 3477, column 2, third full paragraph; p. 3480, column 2, first full paragraph; p. 3482, Table 2; p. 3484, paragraph bridging columns 1 and 2).  Krug et al. also teach that frequent loss of heterozygosity (LOH) for many other chromosomal loci occurs in a variety of hematological malignancies (including myeloid malignancies), indicating that other tumor suppressor genes are yet to be discovered (p. 3486, Table 3; p. 3487, column 2, last paragraph).  Based on these teachings, one of skill in the art one of skill in the art would have found obvious to modify the teachings of Jinek et al. and Zender et al. by using guide sequences targeting genomic deletions occurring in human myeloid malignancies to transduce hematopoietic stem and/or progenitor cells (claims 29 and 30), followed by their transplantation into mice, monitoring tumorigenesis and determining changes in gene expression to achieve the predictable result of identifying new tumor suppressor genes relevant to myeloid malignancies.  
Jinek et al., Zender et al., and Krug et al. do not teach using reporter cells expressing a fluorescent protein to pre-evaluate the editing efficiency of Cas/sgRNAs (claims 19 and 26).  Mao et al. teach using cells expressing an YFP-based reporter for assessing editing efficiency, wherein the YFP-based reporter contains multiple non-fluorescent sgRNA target sites within the YFP coding region, and wherein sgRNA/Cas9 expression cleaves the target sites resulting in YFP expression (see p. 2008, paragraph bridging columns 1 and 2).  In Mao et al., the cells are quantified by gain and HR, not loss of fluorescence as required by claims 19 and 26.  However, fluorescent reporters based on fluorescence loss and NHEJ were known and used in the prior art, for example by Reyon et al. (see Abstract; p. 460, column 2, last paragraph; p. 461, paragraph bridging columns 1 and 2).  While Reyon et al. do not teach assessing non-fluorescent target sites, Abedi et al. teach that in-frame sequence insertions could be introduced into the GFP coding region (see Abstract; p. 623, column 2, second full paragraph; p. 625).  While Abedi do not teach sgRNA target sites, one of skill in the art would have reasonably concluded that the sites taught Abedi et al. could be used to insert a variety of sequences including non-fluorescent sgRNA target sites, where inserting nonfluorescent sgRNA target sites would create a loss-of-function assay suitable to assess the NHEJ in Jinek et al.  Based on the combined teachings of Mao et al., Reyon et al., and Abedi et al., one of skill in the art would have found obvious to modify Jinek et al., Zender et al., Krug et al. by pre-assessing sgRNAs efficiency via using a GFP-based cell reporter assay where the non-fluorescent sgRNA target sites are inserted in frame within the GFP coding region to achieve the predictable result of identifying and selecting the sgRNA mediating efficient site-specific NHEJ-mediated mutagenesis.  By doing so, one of skill in the art would have practiced a method comprising: (i) generating reporter cells expressing a fluorescent protein engineered to comprise in its coding region 4 or more non-fluorescent target sequences for the plurality of 4 or more sgRNAs; (ii) delivering to the reporter cells the 4 or more sgRNAs; (iii) determining and selecting the target sites efficiently cleaved via quantifying either the gain or loss of fluorescent signal; (iv) selecting the sgRNAs mediating the efficient cleavage of the selected target sites; (v) ex vivo modifying hematopoietic stem and/or progenitor cells at the selected target sites with the selected sgRNAs; and (vi) transplanting the ex vivo modified hematopoietic stem and/or progenitor cells to generate a myeloid malignancy model and identify new tumor suppressor genes relevant to myeloid malignancies (claims 19-26).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
5.	The arguments addressing Mao , Reyon, and Abedi individually are not found persuasive because neither of Mao, Reyon, and Abedi has to teach every claim limitation.  Similarly, the arguments addressing Mao/Reyon, Mao/Abedi, or Reyon/Abedi are not found persuasive because they do not address the combination of all Mao, Reyon, and Abedi.
The combined teachings of Mao, Reyon, and Abedi suggest inserting multiple sgRNA target sites in frame within the coding region of a fluorescent protein to obtain a loss of function reporter suitable to asses NHEJs.
The argument of destroying the principle of operation in Mao is not found persuasive.  The purpose is to assess the editing efficiency of sgRNAs which, as demonstrated by the prior art, could be achieved by either using a gain-of-function or a loss-of function assay.  Since Jinek teaches NHEJ and since loss of function detects NHEJ, using a loss-of-function assay would have been obvious.  
Abedi was only cited for evidencing that in-frame insertions could be introduced into the GFP coding region.  Abedi teaches the sites where in-frame insertions could be introduced and thus provides the reasonable expectation of success in inserting the sgRNAs in frame within GFP coding region to obtain a loss-of function assay.  

The argument that Reyon teaches away from pre-screening is not found persuasive.  There is nothing in Reyon teaching against pre-screening for efficiency by using reporter cell-based assays.  It is also noted that the passage in Reyon cited by the applicant relates to using other surrogate assays (yeast-based reporter assays), not to the direct cell-based assays where the target GFP gene is integrated into the cell genome.  


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633